PER CURIAM.
The questions attempted to be raised by appellant were foreclosed in the prior appearance of this cause, Miami Retreat Foundation v. Ervin, Fla., 66 So.2d 667. An examination of the original file in the reported case demonstrates that in the opinion filed, the word “appellees” was corrected to the singular by the striking out of the terminal “s”. By reason of a typographical error, however, the plural was perpetuated in the copy of the opinion which was released.
It follows that the order appealed from must be, and it is hereby, affirmed.
MATHEWS, C. J., and HOBSON, THOMAS and DREW, JJ., concur.